Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 1 of 57
RECEIVED
AND FILED

Fill in this information to identify your case:

  

United States Bankruptcy Court for the: e719 JUL c3 AR 9 59

District of Nevada |
U.S. BANKRUPTCY CouRT MAG
MARY A. SCHOTT, CLERK

 

i
Case number (fknown: Chapter you are filing under:
Chapter 7 :
Q) Chapter 14
OQ Chapter 12 : ne ah:
Q chapter 13 C) Check if this is an
I

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
Joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 7 and the other as Debtor 2, The
same person must be Debfor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Ee teentiry Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
Write the name that is on your
government-issued picture Reyna -
identification (for example, First name First name
your driver's license or
passport). Middle name Middle name
Bring your picture Hernandez-Sanchez
identification to your meeting — Last name Last name
with the trustee,
: Suffix (Sr., ur. Hl, HD Suffix (Sr, Jr, Hh WD
2, All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security mK xK-_ 2° 6 7 1 XXX XX = — —— —
number or federal OR OR
Individual Taxpayer 9 9
Identification number RX XK XX XK
(ITIN)

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-14664-abl

Debtor 4 Reyna Hernandez-Sanchez

 

First Name Middle Name

Last Name

Case number (i known),

Doc 1 Entered 07/23/19 10:09:36 Page 2 of 57

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

J | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

() | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN

Business name

EIN

 

5. Where you live

1921 Bonita Ave

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Las Vegas NV 89104

City State ZIP Code City State ZIP Code
Clark

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

4 Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

CQ] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C] Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C] | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 4

Case 19-14664-abl

First Name

Reyna Hernandez-Sanchez

Middle Name

Doc 1 Entered 07/23/19 10:09:36 Page 3 of 57

Case number (if known)
Last Name

a Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
: are choosing to file
under id Chapter 7
C} Chapter 11
| tl Chapter 12
C} Chapter 13
8. How you will paythe fee (1) | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
: yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
: submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
: (C] | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
/ less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for i No
| bankruptcy within the
last 8 years? C} Yes, District When ual DD TVW Casenumber
District When Case number
MM / DD/YYYY
District When Case number
MM/ DD IYYYY
10. Are any bankruptcy Wd No
_ Gases pending or bein
filed by a spouse who a (2 Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
_ 1, Do you rent your QINo. Goto line 12.
_ residence? i4 Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

4 No. Go to line 12.

CQ Yes. Fill out Initial Statement About an Evietion Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy page 3
Debtor 1

Case 19-14664-abl

Reyna Hernandez-Sanchez

Case number (i known}

 

First Name

Middle Name

Last Name

a Report About Any Businesses You Own as a Sole Proprietor

Doc 1 Entered 07/23/19 10:09:36 Page 4 of 57

 

: 12, Are you a sole proprietor (@ No. Goto Part 4.

13,

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(51D).

Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

O Health Care Business (as defined in 11 U.S.C. § 101(27A))
UJ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CQ) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

YW No. tam not filing under Chapter 11.

LY No. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in

the Bankruptcy Code.

(I Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the

Bankruptcy Code.

ey Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 104

iA No
Cl Yes. What is the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-14664-abl

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name

Last Name

Doc 1 Entered 07/23/19 10:09:36 Page 5 of 57

Case number (i known)

ee Explain Your Efforts to Receive a Briefing About Credit Counseling

 

: 15. Tell the court whether

» - you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

QO) I received a briefing from an approved credit
counseling agency within the 180 days before 1
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ohi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

O tam not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

QO) | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

C) I received a briefing from an approved credit
counseling agency within the 180 days before I
tiled this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

QO} certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

O) 1am not required to receive a briefing about
credit counseling because of:

) Incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so,

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Debtor 1

Case 19-14664-abl

First Name

Reyna Hernandez-Sanchez

Middle Name

Doc 1 Entered 07/23/19 10:09:36 Page 6 of 57

Case number (it known)
Last Name

Et Answer These Questions for Reporting Purposes

 

' 46, What kind of debts do
>: you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CL) No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C) No. Go to line 16c.
C) Yes. Go to line 17,

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

47. Are you filing under

Chapter 7?

Do you estimate that after
any exempt property is

CI No, | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

 

 

 

excluded and W@W No
administrative expenses
are paid that funds will be Cl) Yes
available for distribution
to unsecured creditors? _ . a
'48, How many creditorsdo 1-49 () 1,000-5,000 (] 25,001-50,000
you estimate that you () 50-99 CJ 5,001-10,000 (J 50,001-100,000
owe? Q) 100-199 LJ 10,004-25,000 C1] More than 100,000
C] 200-999
_ 19, How much do you (4 $0-$50,000 C1 $1,000,001-$10 million CJ $500,000,001-$1 billion

estimate your assets to
be worth?

L) $140,000,001-$50 million
C) $50,000,001-$100 million
[2 $100,000,001-$500 million

C} $50,001-$100,000
CJ $100,001-$500,000
QO $500,001-$1 million

) $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
C) More than $50 billion

 

: 20. How much do you

estimate your liabilities
to be?

Sign Below

For you

 

C] $500,000,004-$1 billion

C) $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
CJ More than $50 billion

C) $1,000,001-$10 million

C) $10,000,001-$50 million
(2 $50,000,001-$100 million
CJ] $100,000,001-$500 million

4 $0-$50,000

L} $50,001-$100,000
C] $100,001-$500,000
CJ $500,001-$4 million

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 14 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x yn gf kh Mager Seuahe, : x
Signature of Debtor 1 Signature of Debtor 2

Executed on
MM / DD /YYYY

 

Executed on
MM / DD /YYYY

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 7 of 57

 

 

pebtort Reyna Hernandez-Sanchez Case number tirknown)
First Name Middie Name Last Name
| For you if you are filing this The law ailows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
. attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

_ If you are represented by
_ an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

_ need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

: dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CJ No

id Ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CY No

bd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
LJ No

A Yes. Name of Person Curtis Thomas
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 419).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

   

Signatyre of Debtor 1

 

 

Signature of Debtor 2
Date Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (702) 622-9813 Cell phone
Email address Feynabonita59@yahoo.com Email address

 

 

   

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 8 of 57

 

 

 

 

Certificate Number: 15317-NV-CC-033 143940

QUOC A

15317-NV-CC-033 142940

CERTIFICATE OF COUNSELING

I CERTIFY that on July 22, 2019, at 3:54 o'clock PM PDT, Reyna Hernandez
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.

111 to provide credit counseling in the District of Nevada, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by telephone.

Date: July 22, 2019 By: /s/Mariel Macrohon
Name: Mariel Macrohon

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 9 of 57

Fill in this information to identify the case:

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Chapter 7
(If known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

fa
a
& whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
@ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;
what tax consequences may arise because a case is filed under the Bankruptcy Code;
& whether any tax claims may be discharged;

whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

how to characterize the nature of your interests in property or your debts: or

what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer Curtis Thomas has notified me of
Name

any maximum allowable fee before preparing any document for filing or accepting any fee.

bu ue Merrick SGucle. a Date 07/21/2019

 

 

Signature’ of DebfoF 1 acknowledging receipt of this Hofice MM/DD /YYYY
Date
Signature of Debtor 2 acknowledging receipt of this notice MM/DD /YYYY

 

 

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 10 of 57

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

Case number (if known)

 

 

Declaration and Signature of the Bankruptcy Petition Preparer

- Under penalty of perjury, | declare that:
| tf [ama bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer:

@ | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

& if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

Curtis Thomas

 

 

 

Printed name Title, if any Firm name, if it applies
451 Nellis Blvd

Number Street

Las Vegas NV 89110 702-569-9946
City State ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

Voluntary Petition (Form 101)

Statement About Your Social Security Numbers

(Form 121)
Summary of Your Assets and Liabilities and

Certain Statistical Information (Form 106Sum)

W schedule | (Form 1061)
WM schedule J (Form 106J)

Declaration About an Individual Debtor's
Schedules (Form 106Dec)

Statement of Financial Affairs (Form 107)

Chapter 11 Statement of Your Current Monthly
Income (Form 122B)

Chapter 13 Statement of Your Current Monthly
Income and Calculation of Commitment Period
(Form 122C-1)

Chapter 13 Calculation of Your Disposable

Schedule A/B (Form 106A/B)
Wd Schedule C (Form 106C)
Wd Schedule D (Form 1060)
lid Schedule E/F (Form 106E/F)
Schedule G (Form 106G)
schedule H (Form 106H)

Income (Form 122C-2)

& &

Statement of Intention for Individuals Filing
Under Chapter 7 (Form 108)

O 6

Application to Pay Filing Fee in Installments
(Form 103A)

&

Chapter 7 Statement of Your Current
Monthly Income (Form 122A-1)

&)

Application to Have Chapter 7 Filing Fee
Waived (Form 103B)

A list of names and addresses of all creditors
(creditor or mailing matrix)

Other

0

Statement of Exemption from Presumption
of Abuse Under § 707(b)(2)
(Form 122A-1Supp)

C) Chapter 7 Means Test Calculation
(Form 122A-2)

ee

 

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110,

/
f
Lf At 5

: (Signature of bankruptey petition preparerfo/officer, principal, responsible
: person, or partner /

fi

 

XXX-XX-XXXX

Date 07/21/2019
MM/DD/YYYY

Curtis Thomas
Printed name

Date

 

Signature of bankruptcy petition preparer or officer, principal, responsible MM/DD/YYYY

person, or partner

 

Printed name

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 2
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 11 of 57

B2800 (Form 2800) (12/15)

    

   

Inre f Affs L A fe) “y oo Case No.

Debtor

 

 

Chapter F
DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition, 11 U.S.C. § 110(h)(2).]

1, Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an
attorney, that I prepared or caused to be prepared one or more documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered on behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed (0 ACCEPt..eseseerereserereens

Prior to the filing of this statement I have received... serene

 

Balance Due.iccccccsscecsccsecerecnecssessecsneecnesneareneeseeeneseeeseeenreesanaeeasearerenenenraresneaaess
2. I have prepared or caused to be prepared the following documents (itemize):
and provided the following services (itemize):

The. source of the compensation paid to me was:

 

Debtor 4 Other (specify)
4, The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:

NAME SOCIAL SECURITY NUMBER

     
 

a aaa ky “
Social Security number of bankruptcy
petition preparer* f, 4

hf LULL LM ES
Address |

        
   

Printed name ny, of
Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 USC. § 156.

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 12 of 57

Fill in this information to identify your case;

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Nevada

 

Case number (J Check if this is an
{ifknown) amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

oa Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule ALB... esses essen tess ete tenet EE ER REET St $ —_______ 9
4b, Copy line 62, Total personal property, from SCHE@dUIC A/B...... sees ssssessessssesersessrsnsnanatannunnnnnannnsatnenntanianennnssctsssnsnsnennnnntety $ 13200
1c. Copy line 63, Total of all property on Schedule A/B oe. esses esceneneteeseenete ete te ee A AE EERE e $ 13200
| Part 2: | Summarize Your Liabilities
Your liabilities

Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ____ 24535.
3. Schedule E/E: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...... ce ciseserseeeeeercttsetetees $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EAP... sees ee eeenens + 5 9076
Your total liabilities $ 33611
eed summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 1061) 1846
Copy your combined monthly income from line 12 of SCHEMDUE | ocicccccccscccscsesescesessececcnecaeeeccecesecssesscseesscesersensesateneraeeaseeseegens $_ ee
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of SCREMUO ST coccccccccccsecccsscsscsssenscencensecneeenee sea ee eee eenaaenee sae eee ered ceded nees recess eee Enea $ 2496

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 13 of 57

Debtor 4 Reyna Hernandez-Sanchez Case number (i known)

 

 

First Name Middie Name Last Name

Gira Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

a Yes

Q) No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

 

 

 

 

 

 

 

 

 

 

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2095
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c, Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $
9d. Student loans. (Copy line 6f.) $
Ye. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 6g.)
Qf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $
9g. Total. Add lines 9a through 9f. $
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 

 

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 14 of 57

Fill in this information to identify your case and this filing:

Debtor? Reyna Hernandez-Sanchez

First Nama Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

aa Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

4 No. Go to Part 2.
() Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO Single-family home the amount of any secured claims on Schedule D;

11. oO Duplex or multi-unit building Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description

 

 

 

 

 

 

C) Condominium or cooperative Current value of the Current value of the
(2 Manufactured or mobile home entire property? portion you own?
CJ Land $ $
() investment property
. (CJ) timeshare Describe the nature of your ownership
City State ZIP Code OD oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CL] Debtor 4 only

County CJ Debtor 2 only

(2 Debtor 4 and Debtor 2 only (CJ) check if this is community property

C) Atleast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
QO Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

41.2, . _ _ Q Duplex or multi-unit building Creditors Who Have Claims Secured by Property.
Street address, if available, or other description . :
QC) Condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? portion you own?
C) Land $ $
(investment property
‘ Describe the nature of your ownership
City State ZIP Code 7 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
(J Debtor 4 only

 

 

County C) Debtor 2 only
CJ Debtor 4 and Debtor 2 only C) check if this is community property
(2 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 15 of 57

 

 

 

 

 

 

Debtor 1 Reyna Hernandez-Sanchez Case number (it known)
First Name Middle Name. Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
(Q Single-family h the amount of any secured clalms on Schedule D:
1.3, ingle-family ome oo. Creditors Who Have Claims Secured by Property.
Street address, if available, or other description ) Duplex or multi-unit building oe : :
C) Condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? Portion you own?
CY Land $ $
CI investment property
City State zIPCode () Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.
C1 debtor 1 only

 

 

 

County UL) Debtor 2 only
CJ Debtor 1 and Debtor 2 only QO Check if this is community property
C1 At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
’ 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here, ............csscccecssccesseccsssseecersnecsesessevsvsvesseesssecettesscsesteceserses »>

 

 

 

Describe Your Vehicles

» Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
_ you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

' 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

CO No
if Yes
3.4, Make: Nissan Who has an interest in the property? Check one. _o not deduct secured claims or exemptions. Put
"", the amount of any secured claims on Schedule D:
Model: Sentra Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2017 C) debtor 2 only ; h '
40k 1) Debtor 4 and Debtor 2 ony entire property? portion you own?
Approximate mileage: “Ts C1 Atleast one of the debtors and another Property P y
Other information:
9,000.00 0.00 »
C) Check if this is community property (see $ , $
: instructions)
If you own or have more than one, describe here:
3.2, Make: Who has an interest in the property? Check one. _ not deduct secured claims or exemptions. Put
Q Debtor 4 ont the amount of any secured claims on Schedule D:
Model: Q ebtor 7 only Creditors Who Have Claims Secured by Property.
Debtor 2 only : : :
ear:
’ Ditton an eto 2 on Gurent value ofthe Curent value of he
Approximate mileage: () At least one of the debtors and another
Other information:
C) Check if this is community property (see $ $

instructions)

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Case 19-14664-abl

Doc 1 Entered 07/23/19 10:09:36 Page 16 of 57

Reyna Hernandez-Sanchez

 

 

 

 

 

Who has an interest in the property? Check one.

CO) Atleast one of the debtors and another

C] Check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1
First Nama Middle Name Last Name
3.3, Make:
Model: LJ Debtor 4 only
Year: C Debtor 2 only
ear. CJ Debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4. Make:
Model: C) Debtor 4 only
y C) Debtor 2 only
ear:

Approximate mileage:

Other information:

 

 

 

 

() Debtor 4 and Debtor 2 only
CI) Atleast one of the debtors and another

L) Check if this is community property (see
instructions)

Case number (i known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property,

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the |
portion you own?

Current value of the
entire property?

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
CJ Yes

4.4, Make:

Model:

Year:

 

Other information:

 

 

 

 

If you own or have more than one, list here:

Make:
Model:

Year:

4.2.

 

 

Other information:

 

 

 

 

: § Add the dollar value of the portion you own for all of your entries from Part 2, includin
you have attached for Part 2. Write that number here .............

Official Form 106A/B

Who has an interest in the property? Check one,
Q Debtor 1 only

C) Debtor 2 only

Q Debtor 4 and Debtor 2 only

CD At teast one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest In the property? Check one.
U) Debtor 1 only

C2 Debtor 2 only

C) Debtor 1 and Debtor 2 only

C) At least one of the debtors and another

() Check if this is community property (see
instructions)

Schedule A/B: Property

g any entries for pages ls

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the :
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the -
portion you own?

Current value of the
entire property?

 

0.00

 

 

 

 

page 3
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 17 of 57

Debtor 1 Reyna Hernandez-Sanchez Case number (if known),

 

 

First Name Middle Name Last Name

ee Describe Your Personal and Household Items

_ Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

(J) No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

{
id Yes, Describe......... | Household furniture (bedroom, living room, kitchenware

5 1,800.00

 

| 7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CY No ot nnnatesnie ene ace
i Yes. Describe......... Tv's, lap top, comador, cell phone

 

 

 

 

5 4,100.00

 

: 8, Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
4 No

C] Yes. Deseribe..........

 

 

 

- 9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

id No

 

 

C) Yes. Describe..........

 

' 10.Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

J No essninntytnmnntn sina sear tnainrnaanraaiunncsiiacniinea Maheitgutnsnnnst an
C) Yes, Describe..........

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C) No

 

4 Yes. Describe.......... Everyday wear

 

 

» 12, Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

 

§ 500.00

 

Wd No
Cl Yes. Describe.......... :

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

id No
C) Yes. Deseribe..........

 

 

 

_ 14. Any other personal and household items you did not already list, including any health aids you did not list

id No

 

Q) Yes. Give specific
information. .........0

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

Official Form 106A/B Schedule A/B: Property

 

 

$ 3,200.00

 

 

 

page 4

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 18 of 57

Debtor 4 Reyna Hernandez-Sanchez
First Name Middle Name Last Name

Case number (i known)

 

 

ea Describe Your Financial Assets
: Do you own or have any legal or equitable interest in any of the following? Current value of the
: portion you own?
Do not deduct secured claims
or exemptions, :
16.Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

(J No
Yes Wane eeeannnsensnaneseesanenneaes vetteaenaanoneesseatteerneseseess CASA! viccccccscssccccssesee $ 20.00

 

' 17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

VES veeccecsscsensensseee Institution name:

17.1. Checking account: Bank of America

 

|

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

Rocd

 

 

17.5, Certificates of deposit:

Ra

 

 

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8, Other financial account:

 

17.9, Other financial account:

 

. 18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No

i Institution or issuer name:

 

 

 

. 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

4 No Name of entity: % of ownership:

CQ) Yes. Give specific 0% % $
information about O% ae
THEM. ececesecsesssees 9 %

 

Official Form 106A/B Schedule A/B: Property page 5

 
Case 19-14664-abl

Debtor? | Reyna Hernandez-Sanchez

 

First Name

: 20, Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks,
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

A No

(I Yes. Give specific
information about

Middle Name Last Nama

Issuer name:

Case number (i known)

promissory notes, and money orders.

 

 

 

| 21, Retirement or pension accounts

Examples; Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

No
C) Yes. List each

account separately. Type of account:

Institution name:

Doc 1 Entered 07/23/19 10:09:36 Page 19 of 57

 

 

 

401(k) or similar plan:

Pension plan:

 

IRA:

 

 

 

 

 

| 22. Security deposits and prepayments

companies, or others

a No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retirement account: $
Keogh: $
Additional account: $
Additional account: $
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

. 23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

1 No

Official Form 106A/B

 

Issuer name and description:

 

 

 

Schedule A/B: Property

 

 

 

page 6

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 20 of 57

Debtor 4 Reyna Hernandez-Sanchez
First Name Middle Name Last Name

Case number (if known),

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

1 No
CD Ves caessssssssnsesscesesssesesee

Institution name and description. Separately file the records of any interests.14 U.S.C. § 5214(c):

 

 

 

_ 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No
Cl Yes. Give specific
information about them....

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

UY No

C) Yes. Give specific
information about them....

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

No
QC) Yes. Give specific
information about them...

 

 

 

: Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

. 28.Tax refunds owed to you

Yi No

C) Yes. Give specific information
about them, including whether
you already filed the returns | State:
and the tax YOaIs. vo... i

 

Federal:

 

Local:

 

: 29. Family support
: Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No

C) Yes. Give specific information.............

 

Alimony:
Maintenance:
Support:

Divorce settlement:

 

C fh fh £

Property settlement:

 

30. Other amounts someone owes you
: Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

No
CI Yes. Give specific information..............

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 21 of 57

Debtor1 | Reyna Hernandez-Sanchez Case number (irknown)
First Name Middie Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Wd No

Q) Yes. Name the insurance company —_ Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

_ 32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

4 No

Q) Yes. Give specific information.............

 

 

 

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

i No

CQ] Yes. Describe each ClAIM. oo. eeeecceessee

 

- 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
: to set off claims

id No

CQ) Yes. Describe each claim.

  

, 35. Any financial assets you did not already list

C] No

id Yes. Give specific information

 

 

s 10,000.00

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ........scscmsssesonuusinnnnenietnenetiasiatianstseitisiensusenenanusnssitasusinesssees > $ 10,000.00

 

 

 

 

 

oa Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own? :
Do not deduct secured claims.
or exemptions.

. 38.Accounts receivable or commissions you already earned

UC) No
Cl] Yes. Describe

 

 

 

 

_ 39, Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

CQ) No
C) Yes. Describe.......

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 22 of 57

Debtor 4 Reyna Hernandez-Sanchez Case number (if known}

First Name Middle Name Last Name

 

, 40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Q No
C] Yes. Describe

 

 

 

 

: 41. Inventory
Q No
CQ) Yes. Describe.

     

 

_ 42.Interests in partnerships or joint ventures

Q No
Cl Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $ :
% $ :

 

- 43,Customer lists, mailing lists, or other compilations

CJ No

CJ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q No AIA eee E nN ANON DAE MEALIVAN Hal SALLI vst te hn
CI Yes. Describe........ |

a4, Any business-related property you did not already list

 

 

 

 

 

 

 

OU No

C2 Yes. Give specific $
information ......... as

$
$
$F
$ :
$ :

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here .......0mmenssnnmnnnnnnniiissiusnniinnninisindisniuiieceec.. > re

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

_ 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
Q) Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims _

: or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
(2 No
Ce ° —
.. S$

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 23 of 57

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

Case number {if known)

 

_ 48.Crops—either growing or harvested

QC) No

QC) Yes, Give specific :
information. .......... | §

 

 

 

 

 

 

 

_ 51.Any farm- and commercial fishing-related property you did not already list

 

 

 

 

C] No
CL) Yes. Give specific
information. ............ $
| 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here ......ssssssssssssssunstnnsneteensaeiastasisstussissestanisstiastsunenasssiatnasiussisuussaseessee od rs

 

 

 

 

GERAD vescrive All Property You Own or Have an Interest in That You Did Not List Above

 

- 53, Do you have other property of any kind you did not already list?
: Examples: Season tickets, country club membership

No

C) Yes, Give specific '

information.............

 

 

 

 

 

_ 64. Add the dollar value of all of your entries from Part 7, Write that number here .....ccsssssssssssssessssesssssssnssessesseecoceccece > $.

 

 

List the Totals of Each Part of this Form

 

 

 

| 55. Part 1: Total real estate, HIN 2 ......sssssssssssssesssussneetiennttansasinsisstusiiesisaienesrisniasisiatiianissusaunienuseesescsee > s__——i.00
56. Part 2: Total vehicles, line 5 $ 0.00
| 87.Part 3: Total personal and household items, line 15 § 3,200.00
58. Part 4: Total financial assets, line 36 $ 10,000.00

 

. 59, Part 5: Total business-related property, line 45 $ 0.00

 

 

 

60, Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +$ 0.00

62. Total personal property. Add lines 56 through 64. ....cc.sessseesee $ 13,200.00 Copy personal property total > +g 13,200.00
_ 63. Total of all property on Schedule A/B, Add line 55 + line 62....ssssssssetunnsonansnatusneusussusineuesussieseeececc. § 13,200.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 10

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 24 of 57

Fill in this information to identify your case:

Debtor1 Reyna Hernandez-Sanchez

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number () Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

. 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

W Youare claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
LQ) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

_ 2, For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
si caription: ‘Household Furniture. 1,800.00 Os Nev. Rev. Stat. § 21.090(1)
Line from 100% of fair market value, up to (b )
Schedule A/a: © any applicable statutory limit
description: Electronics 91,100.00 Os Nev. Rev. Stat. § 21.090(1)
Line from 7 A 100% of fair market value, up to (b)
Schedule A/B: any applicable statutory limit
description, Clothes sg 500.00 Os Nev, Rev. Stat. § 21.090(1)
Line from 4 100% of fair market value, upto —_‘(P)

 

Schedule A/B: 11 any applicable statutory limit

: 3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

uw No
QO Yes

Official Form 106C Schedule C; The Property You Claim as Exempt page 1 of __
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 25 of 57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Reyna Hernandez-Sanchez Case number tirknown
First Name Middle Name Last Name

ea Additional Page

/ Brief description of the property and line Current value of the = Amount of the exemption you claim Specific | that all i
on Schedule A/B that lists this property portion you own pron y pecific taws that allow exemption |

Copy the value from Check only one box for each exemption
Schedule A/B

Brief ‘ : Nev. Rev. St
description: wild card exemption $ 10,000.00 3 at. § 21.090(z).
Line from 35 lif 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; § —————_—___-—___ C$
Line from C) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description; § ————————_——___—__ §. Os
Line from CQ) 100% of fair market value, up to
Schedule A/B:. 7777 any applicable statutory limit
Brief
description; § ——-————__-~—__—__ § Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description. §=§ —————_——__-__ 8 Us
Line from C) 100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief
description: ——___—__—_—_——._ $ Lig
Line from C) 100% of fair market value, up to
Schedule A/B: ——~ any applicable statutory limit
Brief
description: § —————__—___-__ § Os
Line from Q) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: —__—_________._ Os
Line from C) 100% of fair market value, up to
Schedule A/B: —-—— any applicable statutory limit
Brief
description: }=9§£=—————_-_——___-_ § Og
Line from (100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description; 9 -——~—___—___—____ $ Og
Line from C} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; § ——————-___-_-____ 5 Og
Line from L} 100% of fair market value, up to
Schedule A/B: —-~——. any applicable statutory limit
Brief
description: = —-——______——___ $ Qs
Line from C) 100% of fair market value, up to
Schedule A/B: — ~~ any applicable statutory limit

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 26 of 57

PURER ICU a CMA melt mer ioH

Reyna Hernandez-Sanchez
Middie Name

Debtor 1

 

First Name Last Name

Debtor 2
(Spouse, if filing) First Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District of Nevada

Case number
(If known)

 

CJ Check if this is an

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
(] No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
W ves. Fill in all of the information below.

 

iain List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's Name

 

 

 

 

 

 

 

Who owes the debt? Check one.

lf Debtor 1 only

C) Debtor 2 only

C) Debtor 4 and Debtor 2 only

C1 Atleast one of the debtors and another

C1] Check if this claim relates to a
community debt

Date debt was incurred

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
DE 19850  () unliquidated
City State ZIP Code {] Disputed

Nature of lien. Check all that apply.

Qi an agreement you made (such as mortgage or secured
car loan)

QO Statutory tien (such as tax lien, mechanic's lien)

Q Judgment fen from a lawsuit

Q) other (including a right to offset)

Last 4 digits of account number ___

Column A ColummBe Column
2, List all. secured claims. If a creditor has more than one secured claim, list the creditor separately Aniount of claim: Value of collateral. Unsecured:
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Donot deduct the. that supports this: portion’
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral: claim ig any.
[2.4] Nissan Motor Acceptance Describe the property that secures the claim: $ 24,535.00 $ 9,000.00 $ 0.00
Creditor’s Name
P.O. Box 685003 2017 Nissan Sentra
Number Street
Franklin, TN 37068 As of the date you file, the claim is: Check all that apply.
Q Contingent
( unliquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of Ilen. Check all that apply.
fi Debtor 4 only 0 An agreement you made (such as mortgage or secured
C) debtor 2 only car loan)
O) debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
O1 Atteast one of the debtors and another Q) Judgment lien from a lawsuit
Q) other (including a right to offset)
C1) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber—
|_2.2] Describe the property that secures the claim: $ $ $.

 

 

 

Add the dollar value of your entries in Column A on this page. Write that number here:

 

Official Form 106D

a

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 27 of 57

Fill in this information to identify your case:

Debtor? Reyna Hernandez-Sanchez

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

(J Check if this is an
own amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

Ea List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
Wd No. Go to Part 2.
CQ ves,

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. i

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

Total claim. Priority Nonpriority’
(SES oe ea Out amount:
2.1
Last 4 digits ofaccountnumber $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply,
City State ZIP Code 1 Contingent
QO Unliquidated
Who incurred the debt? Check one. Q bisputed
Q) Debtor 4 only
CQ Debtor 2 only Type of PRIORITY unsecured claim:
C1 Debtor 4 and Debtor 2 only C) Domestic support obligations
(J Atleast one of the debtors and another .
( Taxes and certain other debts you owe the government
() Check if this claim is for a community debt Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
QO No C) other. Specify
QO Yes :
2.2 | Last4 digits of accountnumber $ $ $

 

 

 

Priority Creditor's Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check ail that apply. :
C1 Contingent
City State ZIP Code C2 unliquidated
Who incurred the debt? Check one. 1 Disputed

CU) Debtor 4 only

Q Debtor 2 only

C2 Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

Type of PRIORITY unsecured claim:
C) Domestic support obligations
C) Taxes and certain other debts you owe the government

QO) cai deat L inj i
Q Check if this claim is for a community debt aims for death or personal injury while you were

 

intoxicated
Is the claim subject to offset? C) Other. Specify
Q No i
8 te te tn a as

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page lof

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 28 of 57

Debtor 1 Reyna Hernandez-Sanchez Case number (if known)
First Name Middle Name Last Name

 

 

List All of Your NONPRIORITY Unsecured Claims

 

3. Do any creditors have nonpriority unsecured claims against you?

i No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

 

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

| Total claim
fs] Curacao Last 4 digits of accountnumber 8 1 8 4. 1,859.00
Nonpriority Creditor's Name 4 2/05/201 7 $ OVE UU :
1605 W. Olympic Blvd., Ste 805 When was the debt incurred? ‘
Number Street
Los Angeles CA, 90015
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. & Uniliquidated
i Debtor 1 only Q) Disputed
CY Debtor 2 only :
CJ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C2) Atleast one of the debtors and another Q) student loans :
C) Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? Q) pebts to pension or profit-sharing plans, and other similar debts
No © other. Specify credit account
QO) yes :
4.2 | Rapid Cash/Customer Relations Last 4 digits of accountnumber_4 4 8 5 g__ 129.00
Nonpriority Creditors Name When was the debt incurred? 12/19/2018 i
PO Box 780408
Number Street
Wichita KS 67278 As of the date yau file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
Who incurred the debt? Check one. YW unliquidated |
Wi bebtor 4 only C) Disputed
C1 debtor 2 only }
(2) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: :
C2 At least one of the debtors and another C2) Student loans
C) Obligations arising out of a separation a reement or divorce :
() Cheek if this claim is for a community debt that you did not report as oriority claims 9 °
Is the claim subject to offset? (1 Debts to pension or profit-sharing plans, and other similar debts
4 No W@ otner. Specify Payday loan
QO) Yes
4.3 . .
es | Credit One Bank Last 4 digits of account number 3 4 6 O 513.00
Nonpriority Creditor’s Name Wh the debt i a? $V IY :
en was the debt incurre :
PO Box 60500 a /
Number Street i
City of Industry CA. 90015

 

Gy Sut Fi Code As of the date you file, the claim is: Check all that apply.

Q Contingent
w Unliquidated
Q Disputed

Who incurred the debt? Check one.
&f Debtor 4 only
Q) Debtor 2 only
O1 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C2 At least one of the debtors and another
student loans

QO) Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce

Is the claim subject to offset? that you did not report as priority claims -

W No C] Debts to pension or profit-sharing plans, and other similar debts
W other. Specify_credit card

C] Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Case 19-14664-abl Doci1 Entered 07/23/19 10:09:36 Page 29 of 57

Debtor1 | Reyna Hernandez-Sanchez

 

First Name Middle Name Last Nama

Case number (if known),

Ee Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim :

 

 

 

 

 

Dollar Loan Center

 

Nonpriorily Creditor’s Name

8860 W. Sunset Road

 

 

Number Street
Las Vegas NV 89148
City State ZIP Code

Who incurred the debt? Check one.

bd Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

C) Check if this claim Is for a community debt

Is the claim subject to offset?

a No
Ql Yes

Bank of America Last 4 digits of account number 4 7 A 4. ¢_2,761.00.
Nonpriority Creditor's Name 02/01 /201 5 :
When was the debt incurred? :
PO Box 15284 Te
Wilmington, DE 49850 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
if Unliquidated
Who incurred the debt? Check one. C) disputed
2 Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(CD Debtor 4 and Debtor 2 only C) Student loans
C1 atleast one of the debtors and another CJ Obtigations arising out of a separation agreement or divorce that
CJ) Check if this claim is for a community debt you did not report as priority claims .
C Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specity_ credit account
wf No
Q Yes
Oportun Last 4 digits of accountnumber O 2 1 9 $ 1,696.00.
Nonpriority Creditors Name :
When was the debt incurred? 04/01/2019
PO Box 4085 TT
Number Street
A the dat file, t laim is: C I th .
Menlo Park, CA 94026 s of the date you file, the claim is: Check all that apply.
City State ZIP Code OQ contingent
4 Unliquidated
Who incurred the debt? Check one. C) Disputed
Gd Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CO) Check if this claim is for a community debt you did not report as priority claims a
OC) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? &@ other. Specify UNSecured debt
f No
QO) Yes :
| ¢ 518.00,

Last 4 digits of accountnumber_¢ 2 0 2
When was the debt incurred? 09/01/2018

As of the date you file, the claim is: Check all that apply.

QO Contingent
if Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify payday loan

 

 

Official Form 106E/F Schedule E/F; Creditors Who Have Unsecured Claims page. of
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 30 of 57

Debtor | Reyna Hernandez-Sanchez Case number (known)
First Name Middle Nama Last Nama

 

 

List All of Your NONPRIORITY Unsecured Claims

 

 

3. Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

“STotalclaim
bs] Big Picture Loans Last 4 digits of accountnumber_ 4600.00
Nonpriority Creditors Name $C ON
PO Box 5717 When was the debt incurred?
Number Street
Clearwater FL. 33758
City State ZIP Code As of the date you file, the claim is: Check all that apply.
Q Contingent
Who incurred the debt? Check one. © unliquidated
Debtor 1 only Q Disputed
UW) Debtor 2 onty
( Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(C1 Atleast one of the debtors and another O student loans
C) check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
's the claim subject to offset? QD debts to pension or profit-sharing plans, and other similar debts
id No WU other. Specity_ payday loan
CQ] Yes
4.2 | Last 4 digits of accountnumber $
Nonpriority Creditors Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent :
Who incurred the debt? Check one. C1 unliquidated
Q Debtor 4 only Q Disputed
Q Debtor 2 only ; }
(2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim: :
Q) Atteast one of the debtors and another QQ student oans
Q | co. \ QO Obligations arising out of a separation agreement or divorce
Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? CI Debts to pension or profit-sharing plans, and other similar debts
OI No C) other. Specify
Q) Yes
4.3 se
| Last 4 digits of account number ___ _
Nonpriority Creditor’s Name So

When was the debt incurred?

 

Number Street

 

Gly Sule FP Gods As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Unliquidated
Q Disputed

Who incurred the debt? Check one.

C) Debtor 4 only
Q) Debtor 2 only :
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CO Atleast one of the debtors and another
Q Student loans

 

(CQ Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as Priority claims -
C) Debts to pension or profit-sharing plans, and other similar debts
O No Q other. Specify
Q Yes mp

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Case 19-14664-abl

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

ea Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 1

Total claims
from Part 2

 

Official Form 106E/F

 

6a. Domestic support obligations

6b.

6c.

6d.

6e.

6f.

6h.

Gi.

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

Ge.

6f.

6g.

Gh,

6i.

gj.

Case number (i known),

Doc 1 Entered 07/23/19 10:09:36 Page 31 of 57

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+¢ 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
§ 0.00
+5 9,076.00
$ 9,076.00

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page__of
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 32 of 57

Fill in this information to identify your case:

Debtor Reyna Hernandez-Sanchez

First Name Middle Name Last Name

 

Debtor 2
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Cc umb teat:
(itknown) UL] Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1, Do you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules, You have nothing else to report on this form.
C} Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease, Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

24

 

Name

 

Number Street

 

City State ZIP Code

“4
2.2)

 

Name

 

Number Street

 

City etme State ZIP Code
2.3)

 

Name

 

Number Street

 

City snonnnsnsvaesneneernonanit A, At Code

 

 

Name

 

Number Street

 

City cvotnaonnasecnneet AME... AIP COUR,

 

 

Name

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page1of_
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 33 of 57

Fill in this information to identify your case:

Debtor 1 Reyna Hernandez-Sanchez

First Name Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Southern District of Nevada

 

Case number
(If known)

 

() Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
QC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

CY No. Go to line 3.
OQ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

C] No

(2 Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 14, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

aa
Q

Name

Schedule D, line
CQ) Schedule E/F, line

 

 

 

 

 

 

 

 

 

 

Number Street Q) Schedule G, line
City State ZIP Code
3.2
() Schedule D, line
Name
Q) Schedule E/F, line
Number Street () Schedule G, line
iy State Zip Code
3.3
CQ) Schedule D, line
Name
QC) Schedule E/F, line
Number Street () Schedule G, line
City State eee klP Code

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of

 

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 34 of 57

Fill in this information to identify your case:

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number Check if this is:
(if known)
C] An amended filing

CIA supplement showing postpetition chapter 13
income as of the following date:

Official Form 106] WMT DDT Wy
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

1. Fillin your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about aeitional Employment status 4 Employed Q Employed
employers. CI Not employed CI Not employed

Include part-time, seasonal, or
self-employed work.
Occupation

 

Occupation may include student
or homemaker, if it applies.

Employer’s name The Burks Companies, Inc.

 

Employer's address 191 Peachtree St. NE

 

 

 

 

Number Street : Number Street

Suite 800

Atlanta GA 30303

City State ZIP Code City State ZIP Code

How long employed there?

Ea Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. —.2, ¢ 1,988.00 $
3, Estimate and list monthly overtime pay. 3. +§ 107.00 + ¢§
4, Calculate gross income. Add line 2 + line 3. 4, | ¢ 2,095.00 $

 

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1

 
Debtor 1

Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 35 of 57

Reyna Hernandez-Sanchez

First Name Middie Name Last Name

 

Copy line 4 Were... scesessssesssssssscsssssossssessascsssscevancavstcatersnesersevsssesscssstaceesans > 4,

5. List all payroll deductions:

 

 

© Yes. Explain:

5a. Tax, Medicare, and Social Security deductions 5a.
5b. Mandatory contributions for retirement plans 5b.
5c. Voluntary contributions for retirement plans 5c.
5d. Required repayments of retirement fund loans 5d.
5e. Insurance 5e.
5f. Domestic support obligations 5f.
5g. Union dues 5g.
5h. Other deductions. Specify: NA 5h.
6. Add the payroll deductions, Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6.
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7.
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a.
8b. Interest and dividends 8b.
8c. Family support payments that you, a non-filing spouse, ora dependent

regularly receive
Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d.
8e. Social Security 8e.
8f. Other government assistance that you reqularly receive

Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

 

 

Specify: NA Bf.
8g. Pension or retirement income 8g.
8h, Other monthly income. Specify: NA 8h,

9. Add ail other income. Add lines 8a + 8b + 8c + 8d + Be + 8f +8g + Bh. 9.

10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case number (7 known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

 

13.Do you expect an increase or decrease within the year after you file this form?
W no.

For Debtor 1 For Debtor 2 or
suse  dON-filing spouse
¢ 2,095.00 $
$ 248.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 1.00 $
$ 0.00 $
$ 0.00 $
+3 0.00 +
$ 249.00 $
¢ 1,846.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
$ 0.00 $
+$ 0.00 +$
$ 0.00 $
$ 1,846.00] 4. $ = |$ 1,846.00
1.+ $ 0.00
42. 18 1,846.00
Combined

12, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: NA

 

 

 

monthly income

 

 

 

Official Form 1061 Schedule I: Your Income

page 2

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 36 of 57

Fill in this information to identify your case:

Debtort Reyna Hernandez-Sanchez “eg thte te.
ener yn. Middle Name Last Name Check if this is:

 

Debtor 2 .
(Spouse, If filing) First Name Middie Name Last Name a An amended filing

District of Nevada ChA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the:

Case number

{if known) MM / DD/ YYYY

 

 

 

 

Official Form 106J
Schedule J: Your Expenses 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

 

W No. Goto line 2.
C) Yes. Does Debtor 2 live ina separate household?

QO) No
C1 Yes, Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? (WY No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and C) Yes. Fill out this information for Debtor 4 or Debtor 2 age with you?
Debtor 2. each dependent........cscssccseereee O
Do not state the dependents’ gO No
names. Yes
Q) No
Cl Yes
OQ) No
Q) Yes
C) No
QO Yes
Q) No
CQ) Yes
3. Do your expenses include UW No

expenses of people other than
yourself and your dependents? Q Yes

oe Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 3 ~ 303,00
any rent for the ground or lot. 4,
If not included in line 4:
4a. Real estate taxes 4a. § 0.00
4b. Property, homeowner's, or renter's insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4. $ 0.00
4d. Homeowner's association or condominium dues Ad. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 37 of 57

 

 

 

 

 

 

 

 

Debtor 1 Reyna Hernandez-Sanchez Case number (if known)
First Name Middle Nama Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $0.00
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 90.00
6b. Water, sewer, garbage collection 6b. = $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. = 113.00
6d. Other. Specify: NA 6d. 0.00
7. Food and housekeeping supplies 7, $ 400.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 0.00
10. Personal care products and services 10. §$ 70.00
11. Medical and dental expenses 1, $ 0.00
12. Transportation. Include gas, maintenance, bus or train fare. $ 200.00
Do not include car payments. 42.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 413. $ 0.00
14. Charitable contributions and religious donations 14. § 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a, $ 0.00
15b. Health insurance 15b.  $ 0.00
15c. Vehicle insurance 15. $ 186.00
15d, Other insurance. Specify: NA 15d, $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: NA 16. $00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 47a. $ 420.00
17b, Car payments for Vehicle 2 17, $. 0.00
17c, Other. Specify: NA 17. $§ 0.00
17d. Other. Specify: NA 17d. §$ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
19, Other payments you make to support others who do not live with you.
Specify, Grandson 19. $ 400.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a, Mortgages on other property 20a, $ 0.00
20b. Real estate taxes 20. §. 0.00
20c. Property, homeowner's, or renter’s insurance 20c.  § 0.00
20d. Maintenance, repair, and upkeep expenses 20d. §. 0.00
20e. Homeowner's association or condominium dues 20e. § 0.00

Official Form 106J Schedule J: Your Expenses page 2

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 38 of 57

 

 

Debtori | Reyna Hernandez-Sanchez Case number (renown)
First Name Middle Name Last Name
21. Other. Specify; NA 21. +$ 0.00

 

 

22, Calculate your monthly expenses.

 

22a. Add lines 4 through 21. 22a. $ 2,496.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c, Add line 22a and 22b, The result is your monthly expenses. 22c. $ 2,496.00

23. Calculate your monthly net income.

1,846.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a, $
23b. Copy your monthly expenses from line 22c above. 23b. mg 2,496.00

 

 

 

23c. Subtract your monthly expenses from your monthly income.

-650.00
The result is your monthly net income. 23c. $______“peu"

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

1 No. . a
C} Yes. | Explain here:

 

Official Form 106J Schedule J: Your Expenses page 3
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 39 of 57

UR RCM COE LUCem eM ce Ulam el 0) mer: (ioH

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number
{If known)

 

O) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3574.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

ONo

(W Yes. Name of person Curtis Thomas . Attach Bankruptey Petition Preparer’s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, ! declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

*

 

 

Tic LL, naueces Xe a ( > x

Signatufe of Debtor 1 Signature of Debtor 2
Date 07/21/2019 Date
MM/ DD / YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 19-14664-abl Doci1 Entered 07/23/19 10:09:36 Page 40 of 57

Fill in this information to identify your case:

Debtor 4 Reyna Hernandez-Sanchez
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number eas
(If known) LJ Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

 

1. What is your current marital status?

CJ Married
aw Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

YW No

CQ) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 Q Same as Debtor 1
From From
Number Street Number Street
To _ To
City State ZIP Code City State ZIP Code
(2 same as Debtor 4 CJ same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

_ 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
: states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) No
W Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H),

Ez Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-14664-abl

Reyna Hernandez-Sanchez
First Name Middle Name

Debtor 4 Case number (irknown)

 

Last Name

Doc 1 Entered 07/23/19 10:09:36 Page 41 of 57

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

UM No

L) Yes. Fill in the details.

Sources of income
Check all that apply.

Gross income

Sources of income

(before deductions and Check all that apply.

exclusions)

Q Wages, commissions,
bonuses, tips

i] Wages, commissions,
bonuses, tips

QO Operating a business

From January 1 of current year until

§ 12,579.00
the date you filed for bankruptcy: re

Operating a business

| Wages, commissions,
bonuses, tips

) Operating a business

For last calendar year:

a Wages, commissions,
bonuses, tips $ 24,097.00

(January 1 to December 31, > C) Operating a business

Q Wages, commissions,
bonuses, tips

Operating a business

a Wages, commissions,
bonuses, tips

) QO Operating a business

For the calendar year before that:

(January 1 to December 31, $__18,244.00

5. Did you receive any other income during this year or the two previous calendar years?

 

Gross income

(before deductions and
exclusions)

 

 

Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4,

Q) No
lid’ Yes. Fill in the details.

 

Sources of income
Describe below.

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

From January 1 of current year until —————~———— $_. ees

the date you filed for bankruptcy:

For last calendar year:

 

 

(January 1 to December 31, )
YYYY

 

For the calendar year before that:

 

Gross income from
each source

(before deductions and
exclusions)

 

(January 1 to December 31, )
YvYv

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2

 
Debtori | Reyna Hernandez-Sanchez Case number (irknown)

Case 19-14664-abl

 

First Name

Middle Name

Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

Doc 1 Entered 07/23/19 10:09:36 Page 42 of 57

 

' 6, Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

C) No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 104(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

Cl) No. Go te line 7.

(Q) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

Y Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

i No. Go to line 7.

CQ) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

O Mortgage

Q Car

CD credit card

Cl] Loan repayment

Q Suppliers or vendors
CD other

] Mortgage

CJ car

C) credit card

QO Loan repayment

Q) Suppliers or vendors

C) other

Q Mortgage

O) car

Q) credit card

g) Loan repayment

Q Suppliers or vendors

Q Other

 

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 43 of 57

Debtor1 | Reyna Hernandez-Sanchez

Case number (i known),
First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners: relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
such as child support and alimony.

UW no

Q) Yes. List all payments to an insider.

o

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$. $
Insider's Name
Number Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

 

 

City State ZIP Code

: 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

YH No

Q) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment Paid owe _Anolude creditor's name
Insider's Name § $
Number Street
City State ZIP Code
§ $

 

insider's Name

 

Number Street

 

 

OY cocci Slate ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-14664-abl

Debtor 4 Reyna Hernandez-Sanchez

Case number (if known),

 

First Name Middle Name Last Name

Identify Legal Actions, Repossessions, and Foreclosures

Doc 1 Entered 07/23/19 10:09:36 Page 44 of 57

 

- 9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
: List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,

and contract disputes.

MH No

CJ Yes. Fill in the details.

Nature of the case

Case title

 

Case number

Case title

 

Case number

 

Court or agency

j

Status of the case

 

 

 

 

 

Court Name QO Pending

i LJ on appeal
‘Number — Street O) concluded
City State ZIP Code

| :
\Court Name QO Pending
C2 on appeal
‘Number Street QO Concluded

 

City State ZIP Code
i

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

w No. Go to line 11.
L) Yes. Fill in the information below.

 

Creditors Name

 

 

Number Street

 

 

City State ZIP Code

 

Creditor's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107

Describe the property Date

 

Explain what happened

Q Property was repossessed,
Q] Property was foreclosed.
C) Property was garnished.

QO Property was attached, seized, or levied.

Describe the property Date

Explain what happened

Property was repossessed.
Property was foreclosed.
Property was garnished.

OCOo

Property was attached, seized, or levied.

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Value of the property

Value of the property

page 5
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 45 of 57

Debtor1 | Reyna Hernandez-Sanchez Case number (irknovm)

 

 

First Name Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

W No

C) Yes. Fill in the details.

Describe the action the creditor took Date action Amount
was taken

 

Creditor’s Name

 

Number Street

 

 

 

City State ZIP Code Last 4 digits of account number: XXXX—__

| 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

No
) Yes

 

 

Cr List Certain Gifts and Contributions

| 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No
CJ Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
- §,
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
:
$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 46 of 57

Debtor1 Reyna Hernandez-Sanchez Case number (itkaovn)

First Name Middle Name Last Name

 

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

CJ Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
. $.
Charity’s Name

 

 

 

 

Number Street

 

City State ZIP Code

List Certain Losses

 

: 15. Within 4 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

C) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property,

 

 

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition? ‘
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

C) No
W Yes. Fill in the details.

 

 

 

 

 

 

 

; Description and value of any property transferred Date payment or Amount of payment
Curtis Thomas transfer was
Person Who Was Paid fo — sec sg made
451 N. Nellis Petition Preparer
Number Street | / 07/21/2019 $ 200.00

:
$

Las Vegas NV 89110
City State ZIP Code

bk.thomas57@gmail.com

Email or website address

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 47 of 57

Debtor 1 Reyna Hernandez-Sanchez Case number (it known)

First Name Middle Name Last Name

 

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

 

Number Street

 

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

3

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

w No
CJ Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
goes deeege made
Person Who Was Paid i
Number Street $
$

 

 

i
i
i
t
:
t

City State ZIP Code

 

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
UW No
C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer }

 

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

 

Number Street

 

 

 

City State ZIP Code hmmm ant unaninaan sbunss ese.

Person’s relationship to you

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 48 of 57

Debtor1 | Reyna Hernandez-Sanchez Case number (irknown)
First Name Middle Name Last Name

 

 

» 19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

u No
Q) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

t
i
Name of trust |

rer ee

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ No

Cl Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution .
XXXX—___ _ QO Checking _ $
Number Street Q Savings

O Money market

 

Q) Brokerage

 

 

 

Naa Me FIP Code OD other
XXXX— CQ checking $
Name of Financial Institution
Q Savings
Number Street C) Money market

Q Brokerage
CQ} other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

WW No

C1 Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you stilt
have it?
QO) No
Name of Financial Institution Name Cl Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 19-14664-abl Doci1 Entered 07/23/19 10:09:36 Page 49 of 57

Debtor1 Reyna Hernandez-Sanchez Case number (irknown)

 

 

First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code

xa Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

- & Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

» & Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
: substance, hazardous material, pollutant, contaminant, or similar term.

: Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 

Who else has or had access to it? Describe the contents Do you still
. have It?
CI No
Name of Storage Facllity Name : Q Yes
Number Street Number Street
CityState ZIP Code
coe BUY . co, State ZIP Code
Eo Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
uw No
C} Yes. Fill in the details.
Where is the property? Describe the property Value
Owner's Name : $
Numt Street
Number Street
City State ZIP Code

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WA no

Q) Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it
Name of site Governmental unit
Number Street Number Street
i
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

_ Date of notice

page 10

 

 

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 50 of 57

Debtor 4 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

W No

CI Yes. Fill in the details.

 

 

 

 

 

Case number (known)

Governmental unit Environmental law, if you know it Date of notice
| Name of site Governmental unit
| Number Street Number Street
| City State ZIP Code

City State ZIP Code

- 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

W No
CQ Yes. Fill in the details.

Court or agency

Case title

Court Name

 

Number Street

 

—
Case number City State ZIP Code

| Part 11: | Give Details About Your Business or Connections to Any Business

Nature of the case

Status of the
case

C) Pending
Q On appeal
Cj Concluded

 

: 27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OQ) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

C) Amember of a limited liability company (LLC) or limited liability partnership (LLP)

Q) A partner in a partnership
QO An officer, director, or managing executive of a corporation

C2) An owner of at least 5% of the voting or equity securities of a corporation

W No. None of the above applies. Go to Part 12.

(0 Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

 

Business Name

 

Number Street Soest wnt eeaneene sce vn ruts ets ub aiiee nance
Name of accountant or bookkeeper

 

 

SHY reer en State ZIP Code

 

Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

i

 

 

 

City State ZIP Code

Employer Identification number

_ Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 51 of 57

Debtor 4 Reyna Hernandez-Sanchez Case number (if known)

First Name Middle Name Last Name

 

Employer Identification number
_ Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

_ EIN: -

 

Number Street Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

AW No

C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

a Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x bo He raaude Cuber x

 

Signature‘of Debtor 1 Signature of Debtor 2

Date 07/21/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
UW no
1 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

CJ No

( Yes. Name of person Curtis Thomas . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 52 of 57

Fill in this information to identify your case:

Debtor 1 Reyna Hernandez-Sanchez

First Nama Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Nevada

Case number (2 Check if this is an
(lf known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 215

 

If you are an individual filing under chapter 7, you must fill out this form if:

—™ creditors have claims secured by your property, or

™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

 

' 1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
: information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property :
secures a debt? as exempt on Schedule C?
Creditor’s .
name. Nissan Motors Acceptance (C] Surrender the property. 4 No
ee ‘ : C} Retain the property and redeem it. (] Yes
inti ,
Orem of 2017 Nissan Sentra © Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(2 Retain the property and [explain]:

 

 

Creditor’s C) surrender the property. QO) No

name:
() Retain the property and redeem it. C) Yes
Deseripti
propery of C) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

 

 

creditor's () Surrender the property. CI No
— : 7 oo oe ‘ CI Retain the property and redeem it. (J) Yes
orepety of Q Retain the property and enter into a
: securing debt: Reaffirmation Agreement.

C2) Retain the property and [explain]:

 

 

Creditor’s C) surrender the property. ONo
name, cee . . : .

. CJ Retain the property and redeem it. OQ Yes
orepety of Q) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

UI Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 53 of 57

Debtor 4 Reyna Hernandez-Sanchez Case number (if known)

 

 

First Name Middie Name Last Name

List Your Unexpired Personal Property Leases

 

_ For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: QNo
Description of leased O Yes
property:

Lessor’s name: QO No

Description of leased O Yes

property:

Lessor’s name: Q) No

Description of leased Q Yes

property:

Lessor's name: QO No

Description of leased

property:

Lessor’s name: QO) No

ble este tet tcc Q Ves

Description of leased

property:

Lessor's name: OQ) No
. C) Yes

Description of leased

property:

Lessor's name: QO No

U) Yes

Description of leased
property:

Pare 3: | Sign Below

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

bs of Debtor 1 : Signature of Debtor 2

 

pate 07/21/2019 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 54 of 57

Fill in this information to identify your case: Check one box only as directed in this form and in

tM Y2 Se hclllo)
Debtor 1 Reyna Hernandez-Sanchez

First Name Middle Name Last Name

W 1. There is no presumption of abuse.

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name C1 2. The calculation to determine if a presumption of
ietri abuse applies will be made under Chapter 7

United States Bankruptcy Court for the: District of Nevada Means Test Calculation (Official Form 122A-2).

 

Case number C} 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. ff more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

| Part 4: | Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
Wi Not married. Fill out Column A, lines 2-11,
(] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

 

(2) Married and your spouse is NOT filing with you. You and your spouse are:
Q Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-114,

) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6,
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
2. Your gross wages, salary, tips, bonuses, overtime, and commissions 2 095.00
(before all payroll deductions). $__2,095.0 $
3. Alimony and maintenance payments. Do not include payments from a spouse if $ 0.00 §

Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. include regular contributions from a spouse only if Column B is not 0.00
filled in. Do not include payments you listed on line 3. $ : $

5, Net income from operating a business, profession, Debtor 4 Debtor 2

 

or farm 0.00

Gross receipts (before all deductions) $MM $e

Ordinary and necessary operating expenses —g 0.00-$

Net monthly income from a business, profession, orfarm g¢ 0.00 ¢ pops, $ 0.00 $
6. Net income from rental and other real property Debton ty) Debtor 2

Gross receipts (before all deductions) $ UMN $e

Ordinary and necessary operating expenses -$ 0.00-$

Net monthly income from rental or other real property $ 0.00 $ roPyy, $ 0.00
7. Interest, dividends, and royalties $ 0.00

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 55 of 57

 

 

Debtor 1 Reyna Hernandez-Sanchez Case number (itknown)
First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: occ

For you . . $ 0.00

For your spouse i ve $

 

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 0.00 $

10. Income from ali other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

NA $ 0.00 $
NA $ 0.00 $
Total amounts from separate pages, if any. + 0.00 +¢

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Column B.

i”
$_2,095.00,* ¢

-

 

$2,095.00

 

 

 

Total current

Ee Determine Whether the Means Test Applies to You

monthly income

 

12. Calculate your current monthly income for the year. Follow these steps:

 

13, Calculate the median family income that applies to you. Follow these steps:

+

Fill in the state in which you live. [Nevada
Fill in the number of people in your household. 1 |

 

 

42a, Copy your total current monthly income from line 11. sevssssssasseesseyvesnanane Copy line 11 heres» $__ 2,095.00
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b, $ 25,140.00

 

Fill in the median family income for your state and size Of MOUSCHOID, vscccccssssecsssssseccssssesssssesessrsessssssssassssssssssasssssssscsssseccesseccssssee 13. $ 41,054.00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14, How do the lines compare?

14a, WM Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. UL] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

x CYUG Hees. de Suche, x

Signature bf Debtor 1 Signature of Debtor 2
pate 07/21/2019 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A~2 and file it with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2

 

 
NVB 1007-1 (Rev. 12/15)

Nv

Oo 8 SN DN A FF WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-14664-abl Doc1 Entered 07/23/19 10:09:36 Page 56 of 57

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: (Name of Debtor) BK-
Reyna Hermandez-Sanchez Chapter: 7

VERIFICATION OF CREDITOR MATRIX
Debtor(s)

 

The above named Debtor hereby verifies that the attached list of creditors is true and correct to
to the best of his/her knowledge.

Date 7/21/2019 Signature

 

Date Signature

 

 

 
Case 19-14664-abl Doc1

Curacao
1605 W. Olympic Blvd., Suite 805
Los Angeles, CA. 90015

Rapid Cash/Customer Relations
PO Box 780408
Wichita, KS. 67278

Credit One Bank
PO Box 60500
City of Industry CA. 91716

Nissan Motor Acceptance
P.O. Box 685003
Franklin, TN 37068

Bank of America
PO Box 15284
Wilmington, DE. 19850

Oportun
PO Box 4085
Menlo Park, CA 94026

Dollar Loan Center
8860 W. Sunset Road
Las Vegas, NV 89148

Big Picture Loans
PO Box 5717
Clearwater, FL. 33758

Entered 07/23/19 10:09:36 Page 57 of 57
